Per Curiam.
In July, 1936, when the respondent and one William Glickman, an attorney, were under investigation in connection with an ambulance chasing inquiry (as a result of which Glickman was subsequently disbarred [253 App. Div. 275] and the respondent was suspended for three years [Id. 827]), the respondent falsely represented to Glickman that he had sufficient influence with certain persons to prevent the institution of disciplinary proceedings against Glickman. He suggested he could accomplish that result if Glickman would give him $1,000. It was thereupon agreed that Glickman would pay respondent $500 on account and the balance after it had been decided that no disciplinary proceeding was to be instituted. Glickman reported the matter to the district attorney’s office. Thereafter, at the direction of the assistant district attorney, Glickman gave the respondent $500 in marked bills, whereupon the respondent was arrested with said money in his possession.
The arresting officers asked the respondent where he obtained the money and he stated that he received it from a client. When asked the name of the client he stated he had nothing further to *32say. There are many other circumstances which prove the guilt of the respondent.
The respondent should be disbarred.
Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.
Respondent disbarred.